DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on12/20/2019. 
Claims 1-12 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 and 5/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  The Foreign Patent documents were not considered because no English Abstracts were provided. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-12 are directed toward a process; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a method to manage a construction site comprising: acquiring data about the construction site actual production, actual productivity and actual material deployment using RFID technology and vision systems; evaluating the difference between said actual production, actual productivity and actual material deployment and a planned productivity, a planned production and a planned material deployment to recommend changes to improve said planned productivity, planned production and planned material deployment (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving production, productivity, and material deployment data and determining differences between the production, deployment, and productivity to make recommendations about 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “acquiring data about the construction site actual production, actual productivity and actual material deployment using RFID technology and vision systems” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “construction site, RFID technology, vision systems, cameras affixed on one or more robots, cameras carried by humans, robots are autonomous, robots are manually remote controlled, cameras set up at fixed locations, and camera is a 3D camera” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 

The claimed “construction site, RFID technology, vision systems, cameras affixed on one or more robots, cameras carried by humans, robots are autonomous, robots are manually remote controlled, cameras set up at fixed locations, and camera is a 3D camera” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological 
In addition, claims 2-12 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 6-11 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claims 1-12: Claim 1 recites “the difference”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 5: Claim 5 recites “said optimization”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 8: Claim 8 recites “said robots”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 9: Claim 9 recites “said robots”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 11: Claim 11 recites “said camera”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladha et al. (US 2018/0012125 A1) in view of Hatori et al. (US 2008/0150727 A1).

Regarding Claim 1: Ladha et al. teach a method to manage a construction site comprising (See Figure 2, Abstract, Paragraph 0053, Paragraphs 0066-0067, and claim 1): 
acquiring data about the construction site actual production, actual productivity and actual material deployment using “sensor technology” and vision systems (See Figure 2, Figure 4, Figure 7B, Paragraph 0026, Paragraph 0039 – “a drone that includes a sensor can be utilized to autonomously navigate around the construction site and take sensor readings, a person with a backpack that contains a sensor can walk around the construction site and take sensor readings”, Paragraph 0045, Paragraphs 0051-0052, Paragraph 0053 – “a computer system receives data derived from sensor readings related to a structure under construction”, Paragraph 0057, Paragraph 0062 – “detects a discrepancy between a component of the structure under construction and a corresponding component of the reference structure”, and claim 1); 
evaluating the difference between said actual production, actual productivity and actual material deployment and a planned productivity, a planned production and a planned material deployment (See Figure 2, Figure 5, Figure 7B, Paragraph 0049, setting an alert for a planned or targeted productivity level/score, or setting an alert for a planned progress”, Paragraph 0052 – “analysis, mapping, and discrepancy detection, computer system 135 is able to provide construction progress status. FIGS. 4 and 5 provide examples of interfaces for providing construction progress status … historic progress towards a project milestone”, Paragraph 0055, Paragraph 0060 – “determines a mapping between a component of the structure under construction and a corresponding component of the reference structure”, Paragraph 0064, and claim 1);
to recommend changes to improve said planned productivity, planned production and planned material deployment (See Figure 2, Figures 7A-7B, Paragraph 0048 – “FIGS. 7A and 7B provide examples of interfaces for reporting errors. FIG. 7A is an illustration of an application running on a mobile device that provides an error notification alert. FIG. 7B is an illustration of an application running on a mobile device that provides a messaging system that supports error reporting”, Paragraph 0069 – “an alert that triggers if project progress is below a certain threshold as of a certain date”, Paragraph 0070 – “In order to fix the error, some or all of this completed subsequent work may need to be modified or removed and reinstalled”, and claim 1).  

Ladha et al. do not specifically disclose acquiring data using “RFID technology”. However, Hatori et al. further teach acquiring data using “RFID technology” (See Figure 3, Figure 4, Figure 5, Abstract, Paragraph 0045 – “construction site management system and management method”, Paragraph 0059 – “As shown in FIGS. 3 and 4, the device configuration of the construction site management system 40 according to the present invention mainly composed of the overall management RFID tag 10A which is attached on the pipe 32, a first reading device 42 which reads the long-distance communication RFID 22 of the overall management RFID tag 10A, a second reading device 44 which reads the short-distance communication RFIDs 24 of the partial management RFID tags 10B, a management server 46 which can communicate with the first and second reading devices 42, 44 and has a database 46A for managing overall information for product and work management, and a communication network for communicating information between the first and second reading devices 42, 44 and the management server 46”, and claim 1).
The teachings of Ladha et al. and Hatori et al. are related because both are managing construction sites by analyzing certain pieces of construction data. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction management system of Ladha et al. to incorporate the RFID technology of Hatori et al. in order to better track where items within the construction site are located thereby allowing humans to more accurately track projects.

Regarding Claim 2: Ladha et al. in view of Hatori et al. teach the limitations of claim 1. Ladha et al. further teach the method further comprising of keeping a historical record of said actual production, actual productivity and actual material deployment and a planned productivity, a planned production and a planned material deployment (See Figure 1, Figure 2, Figure 3, Figure 5, Paragraph 0026 – “The sensor data is uploaded to cloud storage”, Paragraph 0043, Paragraph 0047, Paragraph 0050 – “the data stored at cloud storage 135 includes schedule data or other performance metrics”, and Paragraph 0052 – “FIG. 5 is an illustration of an application running on a mobile device that provides historic progress towards a project milestone”).  

Regarding Claim 3: Ladha et al. in view of Hatori et al. teach the limitations of claim 1. Ladha et al. further teach the method further comprising recommending changes to one or more of the said planned productivity, said planned production and said planned material deployment (See Figure 2, Figures 7A-7B, Paragraph 0030, Paragraph 0048 – “FIGS. 7A and 7B provide examples of interfaces for reporting errors. FIG. 7A is an illustration of an application running on a mobile device that provides an error notification alert. FIG. 7B is an illustration of an application running on a mobile device that provides a messaging system that supports error reporting”, Paragraph 0067, Paragraph 0069 – “an alert that triggers if project progress is below a certain threshold as of a certain date”, Paragraph 0070 – “In order to fix the error, some or all of this completed subsequent work may need to be modified or removed and reinstalled”, and claim 1).  

Regarding Claim 6: Ladha et al. in view of Hatori et al. teach the limitations of claim 1. Ladha et al. further teach wherein said vision systems comprise cameras affixed on one or more robots (See Figure 2, Figure 4, Figure 7B, Paragraph 0026 – “The sensor data from the LIDAR system is used to identify the 3D locations of the various components of the building”, Paragraph 0039 – “a drone that includes a sensor can be utilized to autonomously navigate around the construction site and take sensor readings, a person with a backpack that contains a sensor can walk around the construction site and take sensor readings”, Paragraph 0053 – “Examples of sensors include a LIDAR device, an imaging device (e.g., a camera, a video camera, a mobile device, etc.--examples of mobile devices include a smartphone, a portable media device, a tablet computer, a laptop computer, a wearable device, etc.), a sonar device, a radar device, a humidity measuring device, a reflectivity measuring device, a temperature measuring device, a sound measuring device, a density measuring device, a chemical measuring device, a depth sensor, a Kinect sensor, among others”, Paragraph 0054, and claim 1).  

Regarding Claim 7: Ladha et al. in view of Hatori et al. teach the limitations of claim 1. Ladha et al. further teach wherein said vision systems comprise cameras carried by humans (See Figure 2, Figure 4, Figure 7B, Paragraph 0026 – “The sensor data from the LIDAR system is used to identify the 3D locations of the various components of the building”, Paragraph 0039 – “a drone that includes a sensor can be utilized to autonomously navigate around the construction site and take sensor readings, a person with a backpack that contains a sensor can walk around the construction site and take sensor readings”, Paragraph 0053 – “Examples of sensors include a LIDAR device, an imaging device (e.g., a camera, a video camera, a mobile device, etc.--examples of mobile devices include a smartphone, a portable media device, a tablet computer, a laptop computer, a wearable device, etc.), a sonar device, a radar device, a humidity measuring device, a reflectivity measuring device, a temperature measuring device, a sound measuring device, a density measuring device, a chemical measuring device, a depth sensor, a Kinect sensor, among others”, Paragraph 0054, and claim 1).  

Regarding Claim 8: Ladha et al. in view of Hatori et al. teach the limitations of claim 6. Ladha et al. further teach wherein said robots are autonomous (See Figure 2, Figure 4, Figure 7B, Paragraph 0026 – “The sensor data from the LIDAR system is used to identify the 3D locations of the various components of the building”, Paragraph 0039 – “a drone that includes a sensor can be utilized to autonomously navigate around the construction site and take sensor readings, a person with a backpack that contains a sensor can walk around the construction site and take sensor readings”, Paragraph 0053 – “Examples of sensors include a LIDAR device, an imaging device (e.g., a camera, a video camera, a mobile device, etc.--examples of mobile devices include a smartphone, a portable media device, a tablet computer, a laptop computer, a wearable device, etc.), a sonar device, a radar device, a humidity measuring device, a reflectivity measuring device, a temperature measuring device, a sound measuring device, a density measuring device, a chemical measuring device, a depth sensor, a Kinect sensor, among others”, Paragraph 0054, and claim 1).  

Regarding Claim 9: Ladha et al. in view of Hatori et al. teach the limitations of claim 6. Ladha et al. further teach wherein said robots are manually remote controlled(See Figure 2, Figure 4, Figure 7B, Paragraph 0026 – “The sensor data from the LIDAR system is used to identify the 3D locations of the various components of the building”, Paragraph 0039 – “a drone that includes a sensor can be utilized to autonomously navigate around the construction site and take sensor readings, a person with a backpack that contains a sensor can walk around the construction site and take sensor readings”, Paragraph 0053 – “Examples of sensors include a LIDAR device, an imaging device (e.g., a camera, a video camera, a mobile device, etc.--examples of mobile devices include a smartphone, a portable media device, a tablet computer, a laptop computer, a wearable device, etc.), a sonar device, a radar device, a humidity measuring device, a reflectivity measuring device, a temperature measuring device, a sound measuring device, a density measuring device, a chemical measuring device, a depth sensor, a Kinect sensor, among others”, Paragraph 0054, and claim 1).  

Regarding Claim 10: Ladha et al. in view of Hatori et al. teach the limitations of claim 1. Ladha et al. further teach wherein said vision systems comprise cameras set up at fixed locations (See Figure 2, Figure 4, Figure 7B, Paragraph 0026 – “The sensor data from the LIDAR system is used to identify the 3D locations of the various components of the building”, Paragraph 0039 – “a drone that includes a sensor can be utilized to autonomously navigate around the construction site and take sensor readings, a person with a backpack that contains a sensor can walk around the construction site and take sensor readings”, Paragraph 0053 – “Examples of sensors include a LIDAR device, an imaging device (e.g., a camera, a video camera, a mobile device, etc.--examples of mobile devices include a smartphone, a portable media device, a tablet computer, a laptop computer, a wearable device, etc.), a sonar device, a radar device, a humidity measuring device, a reflectivity measuring device, a temperature measuring device, a sound measuring device, a density measuring device, a chemical measuring device, a depth sensor, a Kinect sensor, among others”, Paragraph 0054, and claim 1).  

Regarding Claim 11: Ladha et al. in view of Hatori et al. teach the limitations of claim 6. Ladha et al. further teach wherein said camera is a 3D camera (See Figure 2, Figure 4, Figure 7B, Paragraph 0026 – “The sensor data from the LIDAR system is used to identify the 3D locations of the various components of the building”, Paragraph 0039 – “a drone that includes a sensor can be utilized to autonomously navigate around the construction site and take sensor readings, a person with a backpack that contains a sensor can walk around the construction site and take sensor readings”, Paragraph 0053 – “Examples of sensors include a LIDAR device, an imaging device (e.g., a camera, a video camera, a mobile device, etc.--examples of mobile devices include a smartphone, a portable media device, a tablet computer, a laptop computer, a wearable device, etc.), a sonar device, a radar device, a humidity measuring device, a reflectivity measuring device, a temperature measuring device, a sound measuring device, a density measuring device, a chemical measuring device, a depth sensor, a Kinect sensor, among others”, Paragraph 0054, and claim 1).  

Regarding Claim 12: Ladha et al. in view of Hatori et al. teach the limitations of claim 1. Ladha et al. further teach the method further comprising keeping a record for dispute resolution (See Figure 1, Figure 2, Figure 3, Figure 5, Paragraph 0026 – “The sensor data is uploaded to cloud storage”, Paragraph 0043, Paragraph 0047, Paragraph 0050 – “the data stored at cloud storage 135 includes schedule data or other performance metrics”, Paragraph 0048 – “FIGS. 7A and 7B provide examples of interfaces for reporting errors. FIG. 7A is an illustration of an application running on a mobile device that provides an error notification alert. FIG. 7B is an illustration of an application running on a mobile device that provides a messaging system that supports error reporting”, Paragraph 0052 – “FIG. 5 is an illustration of an application running on a mobile device that provides historic progress towards a project milestone”, Paragraph 0069 – “an alert that triggers if project progress is below a certain threshold as of a certain date”, and Paragraph 0070 – “In order to fix the error, some or all of this completed subsequent work may need to be modified or removed and reinstalled”).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladha et al. (US 2018/0012125 A1) in view of Hatori et al. (US 2008/0150727 A1) and further in view of Goel et al. (US 2010/0332442 A1).

Regarding Claim 4: Ladha et al. in view of Hatori et al. teach the limitations of claim 1. Ladha et al. in view of Hatori et al. do not specifically disclose the following. However, Goel et al. further teach the method further comprising optimizing said recommending using stochastic optimization techniques (See Figure 4, Abstract, Paragraph 0018 – “The received data has an uncertainty associated therewith. The received data is processed via computer-implemented stochastic programming, including processing the received data with a stochastic programming model that incorporates the uncertainty. A reservoir development plan is generated in response to processing the received data via computer-implemented stochastic programming. The reservoir development plan is outputted to manage development of the reservoir”, Paragraph 0022 – “A recommendation for the decision is output in response to processing each of the data elements and each of the respective characterizations of uncertainty with a computer-based stochastic programming model”, Paragraph 0060 – “The stochastic programming model for reservoir development planning 402 is a stochastic programming framework for optimizing the development plan given some target objective and subject to the constraints of the system”, and claim 1).  
The teachings of Ladha et al., Hatori et al., and Goel et al. are related because all are managing project sites by analyzing certain pieces of project data. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction management system of Ladha et al. in view of Hatori et al. to incorporate the stochastic optimization techniques of Goel et al. in order to better optimize what alerts/recommendations should be presented to human users, thereby ensuring the project is completed accurately.

Regarding Claim 5: Ladha et al. in view of Hatori et al. teach the limitations of claim 1. Ladha et al. in view of Hatori et al. do not specifically disclose the following. However, Goel et al. further teach the method further comprising developing correlations to enhance accuracy said optimization (See Figure 4, Abstract, Paragraph 0018 – “The received data has an uncertainty associated therewith. The received data is processed via computer-implemented stochastic programming, including processing the received data with a stochastic programming model that incorporates the uncertainty. A reservoir development plan is generated in response to processing the received data via computer-implemented stochastic programming. The reservoir development plan is outputted to manage development of the reservoir”, Paragraph 0022 – “A recommendation for the decision is output in response to processing each of the data elements and each of the respective characterizations of uncertainty with a computer-based stochastic programming model”, Paragraph 0060 – “The stochastic programming model for reservoir development planning 402 is a stochastic programming framework for optimizing the development plan given some target objective and subject to the constraints of the system”, and claim 1).  
The teachings of Ladha et al., Hatori et al., and Goel et al. are related because all are managing project sites by analyzing certain pieces of project data. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the construction management system of Ladha et al. in view of Hatori et al. to incorporate the optimization techniques of Goel et al. in order to better optimize what alerts/recommendations should be presented to human users, thereby ensuring the project is completed accurately.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MATTHEW D HENRY/Primary Examiner, Art Unit 3683